This is an appeal from an order of the District Court of Hill County refusing appellant bail. *Page 64 
Appellant was charged with killing his brother. The facts in the record show that deceased was sitting in his car at the time he was shot. While not fully developed by the evidence, it appears that a number of brothers were interested in an estate, and it is claimed that deceased was attempting in various way to secure control of the entire property. Appellant's wife was killed by another brother, Lynn Wade, some time before the instant homicide. We find nothing in the record in anywise appearing to give to appellant any right of self-defense in this case. A pistol was found in the folded up top of the car of deceased but no attempt to use it appears in the statement of facts. It was in testimony that after the shooting appellant was asked why he did it, and his reply was that he was tired of seeing deceased ride around town in an automobile. We are unable to conclude any error in the action of the trial court in refusing bail, and the judgment will be affirmed.
Affirmed.